DETAILED ACTION
Response
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-76 and 77-78 (NEW) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 61 an 69 recited the limitation “determining calling patterns associated with the phone numbers on the basis of the carriers associated with the phone numbers”, that is not disclose or suggest in the originally filed specification. 
The examiner noted that paragraph 0024-0030 briefly mention of determining of call pattern and the word “carrier” was mentioned once in that passages. Especially, paragraph 0030 carrier it is connected to, whether or not it's wireless, what name might be associated with it)” [emphasized added]. However, nothing in the passage suggest or teach “determining calling patterns associated with the phone numbers on the basis of the carriers associated with the phone numbers”. Dependent claims 62-68 and 70-76 dependent upon claims 61 and 69, respectively, and therefore inherited the same feature and thus rejected for the same reason addressed above. Should applicant believe that the examiner is in err, applicant is invited to clearly point out where the claimed limitation is excerpted or derived from the specification.
Claims 61-76 and 77-78 (NEW) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As discussed above, the specification does not teach or suggest the claimed subject matter and that paragraph 0024-0030 briefly mention of determining of call pattern and the word “carrier” was mentioned once in that passages. Especially, paragraph 0030 recites “6) Various lookup tools to discover information about a number (such as which carrier it is connected to, whether or not it's wireless, what name might be associated with it)” [emphasized added]. However, the specification does not teach or suggest as to how or why the “carrier” associated with the telephone numbers has anything to do with the determination of the call pattern. The discover information about a number (such as which carrier it is connected to, whether or not it's wireless, what name might be associated with it) has no relation to the pattern of the call. Dependent claims 63-68 and 71-76 dependent upon claims 61 and 69, respectively, and therefore inherited the same feature and thus rejected for the same reason addressed above. .


Allowable Subject Matter
Claims 41, 43-51 and 53-60 are allowed.
Claim 77-78(NEW) would be allowable once 112 issue has been resolved.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
In response to applicant argument that paragraphs 0024 and 0030 as well as paragraph 0042-0043 supported the claimed features of claims 61 and 69. Accordingly, the examiner respectfully disagree with applicant assertions. The examiner has review the specification and the cited passages and did not find anything regarding the claimed features in question. Especially, “determining calling patterns associated with the phone numbers on the basis of the carriers associated with the phone numbers”. The call patterns has nothing to do in relative to the carrier. How does knowing a carrier can lead to determining of a call pattern? There is absolutely no teaching or any technical feature suggest or indirectly suggest in the specification that the call patterns are determined by identifying the carriers associated with the telephone numbers. Therefore, the rejection is sustained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.




/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 13, 2021